1

2

3
                                                               ~_—'~.     „ ,_ :-,
                                                              .
4
                                                              C'.. '`
s                                                                      ~ ~ 6 2019 ~1
6

7
                                                                .
                                                                ~ ~~
8
                              U~ITTED STATES DISTRICT COURT
 9
                             CENTRAL DISTRICT OF CALIFORNIA
10~

11    UNITED STATES OF AMERICA,        }    Case No. (/~. ~ d`^135 K~G(~( ~`~

12                      plaintiff,      ~   ORDER 4F DETENTIOAT AFTER REARING
                                                (Fed.R.Crim.P. 32.].(a)(6)
J.3              v.                    )          18 U.S.C. § 3143(a}
                                             • Allegations of Vio3.ations of
14                                     1       Probation/Supervised Release
               ,~ aa~
         r~oS Q~                       )               Conditions)
15                      Defendant.
                                        1
16
            On arrest warrant issued by the United States Disti~ict Court for
17
      the ~~,~~I-r~ ~ ,(J;J'7'~.~~' ~~.4,~involving alleged violations of ~
18
      condi~.ions of probation/supervised release:
19
            1.   The court finds that no condition or combination of
20
                 conditions wil]. reasonably assure:
21
                 A.     (     the appearance of defendant as required; and/or
22
                 B.     (   ) the safety o~ any person or the community.
23
      ///
24
      ///
25
      ///
26
      ///
27
      ///
28
1     2.   The Court concludes:
2          A.   (      Defendant has failed to demonstrate by clear and
3                      convincing evidence that he is not likely to pose
4                      a risk to the safety of any other persons or the
5'                     community.   Defendant poses a risk to the safety
6                      of other persons or the community bas~:d on:
 7

8                            ~S ti ~~~ Cr
 9

10

ii
12         B.   ( ) Defendant has failed to demonstrate by clear and
13                     convincing evidence that he is not likely to flee
14                     if released.   befendant poses a flight risk based
15~                    on:
16                                        ~~- i ~ ~~.
]
.7

18

19

20

21         Y'~ TS ORDERED that defendant be detained.
22

23    DATED: /~ ~ C~
24
                                                   r

25                                         Frederick   umm
                                       United States Magistra~.e Judge
26

27

28

                                      E
